FILED
                             NOT FOR PUBLICATION                            JUN 08 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BRIAN LYLE ANDERSON,                             No. 10-16547

               Plaintiff - Appellant,            D.C. No. 2:09-cv-00609-JWS

  v.
                                                 MEMORANDUM *
GREG FIZER; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                    John W. Sedwick, District Judge, Presiding

                              Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Brian Lyle Anderson, an Arizona state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to

exhaust administrative remedies under the Prison Litigation Reform Act, 42 U.S.C.

§ 1997e(a). We have jurisdiction under 28 U.S.C. § 1291. We review de novo the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s dismissal for failure to exhaust, and for clear error its factual

determinations. Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir. 2003). We

affirm.

       The district court properly dismissed Anderson’s action because he failed to

exhaust administrative remedies prior to filing suit. See Woodford v. Ngo, 548

U.S. 81, 85, 93-95 (2006) (“proper exhaustion” is mandatory and requires

adherence to administrative procedural rules); McKinney v. Carey, 311 F.3d 1198,

1199 (9th Cir. 2002) (per curiam) (requiring exhaustion of administrative remedies

prior to filing suit).

       We do not consider facts presented for the first time on appeal. See United

States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts not

presented to the district court are not part of the record on appeal.”).

       Anderson’s remaining contentions are unpersuasive.

       AFFIRMED.




                                             2                                       10-16547